Citation Nr: 1227256	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  06-08 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus, type II, with nephropathy.

2. Entitlement to a rating in excess of 10 percent for service-connected pilonidal cystectomy.

3. Entitlement to total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In June 2009 and June 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

The Veteran filed a claim for a compensable rating for service-connected pilonidal cystectomy, which was denied in the October 2005 rating decision.  While the appeal was pending, an October 2010 rating decision assigned a 10 percent evaluation for service-connected pilonidal cystectomy for the entire appeal period.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In his January 2006 substantive appeal (VA Form 9), the Veteran requested a personal hearing before a Veterans Law Judge.  In January 2007, the Veteran withdrew his request for such hearing.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to remain withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d),(e) (2011).


FINDINGS OF FACT

1. The Veteran's service-connected diabetes mellitus does require insulin and a restricted diet, but he has not been shown to require regulation of activities; diabetic nephropathy manifested in no measurable disability due to that process without acute nephritis, albumin constant or recurring with hyaline and granular casts or red blood cells, or transient or slight edema.

2. The Veteran's service-connected pilonidal cystectomy is manifested by a depressed, stable, and tender, 3 centimeter by 0.1 centimeter horizontal linear scar that affected 0 percent of exposed areas of skin and less than 0.1 percent of the entire body.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for service-connected diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.119, Diagnostic Code 7913, 4.115b, Diagnostic Code7541 (2011).

2. The criteria for a rating in excess of 10 percent for service-connected pilonidal cystectomy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7819 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in June 2009 and June 2011.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the June 2009 remand was to issue corrective VCAA notice and to schedule VA examinations, and the purpose of the June 2011 remand was to obtain outstanding VA treatment records.  A VCAA notice was issued in July 2009 and VA examinations were performed in October 2009.  Additionally, VA treatment records dated through June 2011 have been added to the claims file.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the June 2009 and June 2011 remands, and that the Board may now proceed with adjudication of the claims.

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in June 2005, prior to the initial unfavorable AOJ decision issued in October 2005.  An additional letter was sent in July 2009.

The Board observes that the pre-adjudicatory VCAA notice informed the Veteran that the evidence must show that his service-connected disabilities had increased in severity, of how VA would assist him in developing his claims, and his and VA's obligations in providing such evidence for consideration.  Only the July 2009 letter advised him of the evidence necessary to substantiate disability ratings and effective dates.  The Board acknowledges the defective timing of this notice, but finds that no prejudice to the Veteran has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  
If preceded by adequate VCAA notice, a Statement of the Case or Supplemental Statement of the Case (SSOC) constitutes "readjudication decisions" that comply with all due process requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, as a matter of law, providing the Veteran with VCAA-compliant notice prior to a readjudication "cures" any timing problem resulting from any deficiency in notice content or the lack of notice prior to an initial adjudication.  See id., citing Mayfield v. Nicholson, 444 F.3d 1328, 1328 (Fed. Cir. 2006).  In the present case, subsequent to the July 2009 VCAA letter, the Veteran's claims were readjudicated and an SSOC issued in November 2010 and June 2012.  

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's VA medical records and the reports of September 2005 and October 2009 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claims.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims.

With regard to the VA examination, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  Thereafter, in the report they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating.  Nothing suggests that the findings at examination are inconsistent with the medical history outlined in the claims file.  Thus, the Board concludes that the September 2005 and October 2009 VA examinations are adequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

III. Law and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  In an increased rating case the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has also held that factual findings may show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, i.e., staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board has considered the propriety of staged ratings in assessing the Veteran's service-connected disabilities.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Diabetes Mellitus

The Veteran's service-connected diabetes mellitus is currently assigned a 20 percent disability rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).  Under that diagnostic code, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  60 percent evaluation is contemplated when diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent disability evaluation is warranted if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  "Regulation of activities" is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4119 (2011).  Diagnostic Code 7913, Note (1) indicates that compensable complications of diabetes mellitus are to be evaluated separately unless they are used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.

Renal involvement in diabetes mellitus, sickle cell anemia, systemic lupus erythematosus, vasculitis, or other systemic disease processes will be rated as renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7541. 

Renal dysfunction manifested by albumin and casts with history of acute nephritis; or, hypertension non-compensable under diagnostic code 7101, is rated as noncompensable.  A 30 percent evaluation is assigned for renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent evaluation is warranted for renal dysfunction if there is constant albuminuria with some edema; or there is a definite decrease in kidney function; or there is hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is assigned for renal dysfunction for persistent edema and albuminuria with BUN 40 to 80mg%; or creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluation is assigned for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular. 

In this case, the medical evidence shows that the Veteran's service-connected diabetes mellitus was diagnosed in the year 2000 and was initially treated with oral hypoglycemics and a restricted diet.  The September 2005 VA examination report, as well as treatment records, show that insulin was started in January 2005.  Thus, the medical evidence of record does show that the Veteran's diabetes mellitus requires insulin and a restricted diet.

Nevertheless, the medical evidence does not show that the Veteran must restrict his occupational and recreational activities in response to his diabetes mellitus.  In fact, the September 2005 VA examiner specifically stated that there was no restriction of the Veteran's activities on account of his diabetes mellitus, noting that he was then employed full-time.  At the October 2009 VA examination, the examiner stated that the Veteran's activities were not restricted as a result of his diabetes and noted that multiple VA treatment records reflect that the Veteran traveled since his retirement since October 2008 and that he had delayed lab work and gone off his diet due to his travels.  

There is no contrary medical evidence of record.  Treatment records reflect, as noted on VA examination, that the Veteran is seen by his provider every three months.  However, while the Veteran's service-connected diabetes mellitus has been often noted as poorly controlled, no limitations of his activities in order to help regulate his diabetes mellitus were prescribed.  Additionally, no hospitalizations for episodes of hypoglycemia or ketoacidosis were recorded.  

The Board has considered the Veteran's arguments that his symptoms meet the criteria for a 40 percent rating for diabetes mellitus, but finds that his statements alone do not support the claim for an increased rating.  The Court has held that medical evidence is required to show that occupational and recreational activities have been restricted for purposes of Diagnostic Code 7913 providing a 40 percent disability rating for diabetes when the diabetes requires insulin, restricted diet, and regulation of activities.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).  Moreover, the Board notes that the Veteran has not offered specific examples of how his diabetes mellitus affects him beyond the need for insulin and restricting his diet.

The Board observes that the Veteran is in receipt of service-connected benefits for diabetic nephropathy as part of his disability evaluation for diabetes mellitus.  He was afforded a VA examination for his renal function in October 2009.  The examiner noted that there was evidence of increased microalbuminaria, but that the glomular filtration rate and serum albumin were normal.  There was no acute nephritis.  Therefore, he found that there was evidence of early diabetic nephropathy, but no measurable disability due to that process.  VA treatment records do not contradict these findings. 

The Board observes that the Veteran's hypertension is compensated as a separate service-connected disability and not associated with his renal dysfunction.   Beyond hypertension, a compensable rating under Diagnostic Code 7541 is not warranted without albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema, none of which are present in the record.  Therefore, a compensable rating for diabetic nephropathy is not appropriate. 

Based on the foregoing, the Board finds that a rating in excess of 20 percent for service-connected diabetes mellitus is not supported by the evidence.  The record reflects that the Veteran's service-connected diabetes mellitus requires no more than the use of oral medication/insulin and a restricted diet.  Absent evidence of medically required avoidance of strenuous occupational and recreational activities, the Board determines that the Veteran does not have restriction of activities as defined by VA regulations.  Accordingly, the Board concludes that a preponderance of the evidence is against a rating in excess of 20 percent for service-connected diabetes mellitus with nephropathy, and therefore, the Veteran's claim is denied.

Pilonidal cyst

The Veteran's service-connected pilonidal cystectomy is currently rated as 10 percent disabling, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7819 (2011).  benign skin neoplasms are rated as disfigurement of the head, face, or neck under DC 7800, as scars under DCs 7801 to 7805, or as dermatitis under DC 7806, depending upon the predominant disability. 

The Board observes that the rating criteria for scars were revised effective August 30, 2002 and again, effective October 23, 2008.  However, the Board notes that the latter revisions are applicable only to applications for benefits received by VA on or after October 23, 2008 or when specifically requested by the Veteran to be considered.  See 73 Fed. Reg. 54708 (September 23, 2008).  Thus, as the Veteran filed his claim in September 2005 and he has not argued that the revised regulations should be applied, only the rating criteria in effect as of August 30, 2002 apply to this case. 

As of August 30, 2002, scars, other than of the head, face, or neck, are to be rated under Diagnostic Codes 7801 to 7805.  Under Diagnostic Code 7801, which governs scars, other than the head, face, or neck, that are deep or cause limited motion, a 10 percent evaluation is assigned when the area or areas exceed six square inches (39 square centimeters).  A 20 percent evaluation is assigned when the area or areas exceed 12 square inches (77 square centimeters).  A deep scar is one associated with underlying soft tissue damage.  Diagnostic Code 7801, Note (2).

Under Diagnostic Code 7802, scars, other than the head, face, or neck, that are superficial, that do not cause limited motion, and that involve area or areas of 144 square inches (929 sq. cm.) or greater are assigned a 10 percent rating.

Under Diagnostic Code 7803, a 10 percent evaluation is assigned for scars that are superficial and unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  Notes (1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation is assigned for scars that are superficial and painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.

Under Diagnostic Code 7805, other types of scars will be rated based on limitation of function of affected part.

VA examinations were performed in September 2005 and October 2009.  The treatment evidence does not show complaint or treatment for the service-connected pilonidal cyst.

At the September 2005 VA examination, the examiner noted that the last time the Veteran received treatment for the pilonidal cyst was in 2003.  Treatment records include a March 2004 VA treatment note that indicates that the Veteran was expecting to have surgery for the cyst shortly thereafter, but the surgery did not occur then or during the appeal period.  The physical examination revealed no pilonidal cyst, bleeding, or discharge, and there was a minimal maceration in the gluteal fold.  The area was minimally tender to palpation.

The October 2009 VA examiner noted that the Veteran had received treatment for his service-connected pilonidal cyst in the prior 12 months.  The examiner stated that 0 percent of exposed areas of skin were affected and less than 0.1 percent of the entire body was affected.  A 3 centimeter by 0.1 centimeter horizontal linear scar that was tender to palpation was documented.  The scar was reported to be depressed, stable, and tender.  The examiner stated that adherence was difficult to determine.  Damage to skin along the gluteal fold due to maceration was found.  No limitation of function or motion was found; the Veteran reported pain when sitting.  

Based on the above, the Board determines that a rating in excess of 10 percent for the service-connected pilonidal cystectomy is not warranted.  The 10 percent rating contemplates the tender superficial scar that is present.  A rating in excess of 10 percent is not warranted unless the scar is deep or causes limited motion.  Further, the area covered by a deep scar must be at least 77 square centimeters.  The Veteran's scar is neither deep nor covers an area of 77 square centimeters or more.  Therefore, the Board concludes that a rating in excess of 10 percent for service-connected pilonidal cystectomy is not warranted.  

Extra-schedular rating

The Board notes that an extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R.
 § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extra-schedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected diabetes mellitus or pilonidal cystectomy presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The manifestations of his service-connected disabilities are fully contemplated by the rating schedule.  While there are higher evaluations available, the Veteran has not been shown to have met the criteria.  The Board acknowledges that the Veteran is unemployed, but his unemployment is a result of retirement.  He has not been hospitalized and since his retirement, he has traveled on several occasions.  Therefore, the Board finds that referral for an extra-schedular rating is not appropriate in this case.


ORDER

A rating in excess of 20 percent for service-connected diabetes mellitus is denied.

A rating in excess of 10 percent for service-connected pilonidal cystectomy is denied.


REMAND

While the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not filed a claim for TDIU; however, he has offered evidence that he is unable to work due to his service-connected diabetes mellitus and pilonidal cyst disabilities, including a July 2009 letter from his former employer.  Therefore, in light of the Court's decision in Rice, VA must adjudicate that issue as part of the claim for an increased rating for the service-connected disabilities.  Id.; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, the issue of entitlement to a TDIU rating is remanded for appropriate action by the AOJ.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities to include sending the Veteran an application for TDIU and an appropriate notification letter.  In so doing, the RO may decide to pursue further development of the Veteran's employment history, or obtain additional medical evidence or medical opinion, as is deemed necessary. 

2. If the benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


